Opinion issued August 26, 2014.




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas

                             NO. 01-14-00196-CR
                                  ____________

               ANTONIO CORNELL WILLIAMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1348195


                         MEMORANDUM OPINION

     Appellant, Antonio Cornell Williams, pleaded guilty to the felony offense of
aggravated assault.1    The trial court deferred a finding of guilt, found the

enhancements true, and in accordance with the terms of appellant’s plea bargain

agreement with the State, placed appellant on community supervision for a period

of three years. The trial court certified that this is a plea-bargain case and that

appellant has no right of appeal.

      Subsequently, the State moved to revoke appellant’s supervision and for

adjudication of guilt. Appellant pleaded true to the State’s allegations and executed

a waiver of his right to appeal, in exchange for the State’s recommendation that

punishment be assessed at confinement in the Institutional Division of the Texas

Department of Criminal Justice for two years. The trial court revoked appellant’s

community supervision, adjudicated appellant guilty, and in accordance with the

recommendation of the State, assessed punishment at confinement for two years.

The trial court certified that appellant had waived the right of appeal. Nevertheless,

appellant filed a pro se notice of appeal. We dismiss the appeal.

      An appeal must be dismissed if a certification showing that the defendant has

the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The trial court’s

certification, which is included in the record on appeal, states that appellant waived
1
     See TEX. PEN. CODE ANN. § 22.02(a), (b)(1) (West 2011). See also TEX. FAM.
CODE ANN. §§71.0021, 003, 005 (West 2014).

                                          2
the right of appeal. See TEX. R. APP. P. 25.2(a). A valid waiver of appeal prevents

a defendant from appealing without the trial court’s consent. Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003).

      The record reflects that appellant swore to a stipulation of evidence and

judicial confession, pleading “true” to the allegations in the State’s motion to

adjudicate appellant’s guilt. The document contains an agreement that the State

would recommend revocation of appellant’s community supervision and

punishment of confinement for two years. The document also includes a “Waiver

of Appeal,” stating that, “As part of my agreement with the prosecutor to plead true,

I agree to waive any right to appeal I may have concerning any issue or claim in this

case, including my plea or [sic] true or admission of guilt.” Appellant separately

initialed the waiver of appeal. The trial court found the allegations in the motion to

adjudicate true, adjudicated appellant guilty of the underlying offense, and assessed

punishment in accordance with the recommendation.

      When a defendant waives his right of appeal in exchange for consideration

from the State, his waiver is made knowingly, intelligently, and voluntarily, and he

may not appeal any matters unless the trial court first grants permission. See Ex

parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009); Blanco v. State,

18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The record shows that appellant

                                          3
waived his right to appeal as partial consideration, along with his plea of true, for

the State’s recommendation on punishment and that the trial court did not give its

permission to appeal.

      Because appellant has no right of appeal, we must dismiss this appeal. See

Menefee v. State, 287 S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); Dears, 154
S.W.3d at 613.

      Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4